NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                                JUN 12 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

    UNITED STATES OF AMERICA,                   No. 14-10271

              Plaintiff - Appellee,             D.C. No. 3:12-cr-00420-EMC-1

     v.                                         MEMORANDUM*

    KARIM ISKANDER BAYYOUK,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                        Argued and Submitted June 9, 2015
                            San Francisco, California

Before: CHRISTEN and WATFORD, Circuit Judges, and RAKOFF, Senior
District Judge.**




*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
      The Honorable Jed S. Rakoff, Senior District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
      Defendant-Appellant Karim Iskander Bayyouk appeals his conviction for

obstruction of agency proceedings in violation of 18 U.S.C. § 1505. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Bayyouk was convicted on the basis of false statements that he made during

a recorded telephone interview with attorneys from the Securities and Exchange

Commission (“SEC”), who were investigating an insider-trading scheme

implicating Bayyouk and members of his extended family. Bayyouk asserts that

the district court erred by refusing to instruct the jury that it must unanimously

agree on which specific statement or statements made during the twenty-nine

minute interview constituted obstruction.1 We review a district court’s refusal to

give such a “specific unanimity instruction” for abuse of discretion. See United

States v. Kim, 196 F.3d 1079, 1082 (9th Cir. 1999).

      Although the jury’s verdict must be unanimous in order to convict, “there is

no general requirement that the jury reach agreement on the preliminary factual

issues which underlie the verdict.” Schad v. Arizona, 501 U.S. 624, 632 (1991)

(plurality opinion) (quoting McKoy v. North Carolina, 494 U.S. 433, 449 (1990)

(Blackmun, J., concurring)) (internal quotation marks omitted). In other words, “a


      1
         Bayyouk never took the obvious pre-trial step of seeking formal
clarification through a bill of particulars of which particular statements the
Government was relying on.

                                          -2-
federal jury need not always decide unanimously ... which of several possible

means the defendant used to commit an element of the crime.” Richardson v.

United States, 526 U.S. 813, 817 (1999). Nonetheless, a specific unanimity

instruction should be given “if there is ‘a genuine possibility of jury confusion’ or

if ‘a conviction may occur as the result of different jurors concluding that the

defendant committed different acts.’” United States v. Ruiz, 710 F.3d 1077, 1081

(9th Cir. 2013) (quoting United States v. Anguiano, 873 F.2d 1314, 1319 (9th Cir.

1989)).

      Neither of these circumstances exists here. The jury did not indicate that it

was confused, nor was the indictment broad or ambiguous, nor was the evidence

particularly complex. See Anguiano, 873 F.2d at 1319-21. To the contrary,

Bayyouk was convicted of a single, straightforward count, on the basis of a single

course of conduct spanning a short period of time. Any possibility of juror

confusion was at best remote.

      Furthermore, the possibility that the jurors could have agreed that Bayyouk

committed obstruction while failing to agree on which specific statement or

statements constituted such obstruction does not require reversal. Our cases make

clear that, under circumstances such as these, “consensus by the jury on a

particular false statement is not required.” United States v. McCormick, 72 F.3d

                                         -3-
1404, 1409 (9th Cir. 1995); see also United States v. Lyons, 472 F.3d 1055, 1068

(9th Cir. 2007) (holding that “the jury need not be unanimous on the particular

false promise”). Any potential disagreements among the jury members regarding

the particular false statement by which Bayyouk obstructed the SEC investigation

are merely differences of means, and therefore do not violate his right to a

unanimous jury verdict. See Schad, 501 U.S. at 631; Richardson, 526 U.S. at 817;

United States v. Gonzalez, No. 13-50348, 2015 WL 2215956, at *4 (9th Cir. May

13, 2015); United States v. Hofus, 598 F.3d 1171, 1176 (9th Cir. 2010); United

States v. Kim, 196 F.3d 1079, 1083 (9th Cir. 1999). Accordingly, the district court

did not abuse its discretion by refusing to give a specific unanimity instruction.

      AFFIRMED.




                                         -4-